                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    THOMAS W. MCNAMARA,                                    Case No. 2:18-CV-1336 JCM (CWH)
                 8                                           Plaintiff(s),                      ORDER
                 9           v.
               10     WHAMTECH, INC.,
               11                                          Defendant(s).
               12
               13             Presently before the court is the matter of McNamara v. Whamtech, Inc., case number
               14     2:18-cv-1336-JCM-CWH.
               15             On May 3, 2019, plaintiff Thomas W. McNamara filed a notice of settlement in a related
               16     case stating that defendant Whamtech, Inc. (“Whamtech”) will pay $3 million to the monitorship
               17     estate. (ECF No. 11, 11-2); Federal Trade Commission v. AMG Services, Inc., et al., case no.
               18     2:12-cv-00536-GMN-VCF, ECF No. 1240. On May 16, 2019, the parties filed a status report
               19     indicating that Whamtech will complete all payments under the settlement agreement by
               20     December 15, 2019. (ECF No. 13). The parties also requested that the court administratively
               21     close this case. Id.
               22             On May 23, 2019, the court administratively closed this case and directed the parties to
               23     timely file a stipulation to dismiss this action with prejudice upon completion of Whamtech’s
               24     performance under the settlement agreement. (ECF No. 14). The December 15, 2019 deadline
               25     for Whamtech to complete performance has now passed and the parties have not filed their
               26     stipulation.
               27             The court orders the parties to file a status report within seven (7) days of the date of this
               28     order explaining why their stipulation to dismiss with prejudice has not been filed.

James C. Mahan
U.S. District Judge
                1     Accordingly,
                2     IT IS SO ORDERED.
                3     DATED January 2, 2020.
                4                              __________________________________________
                                               UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                             -2-
